                                                                             tkeRK' s OFFICE u.s. DIST.COURT
                                                                                  ',
                                                                                     AT nANVILLE,VA
                                                                                          FILED
                                                                                      JUL 2! 2219
                      IN T H E U NITED STA TES DISTRIC T C O UR T
                                                                                 JU    0.DUDLR CLE
                     FO R TH E W ESTE RN DISTRICT O F V IR G IN IA             BK         D
                                  R O A NO K E DIW SIO N                              DEPUTY CLERK

D ARR ELL FA R I,EY ,                       )       CivilA ction N o.7:18-:v-00634
      Plaintiff,                            )
                                            )
V.                                          )       M EM OM NDUM OPINION
                                            )
H AROLD CLAQK E,etaI.,                      )       By:    H on.Jackson L.Kiser
     D efendants.                           )              Senior U nited StatesD istrictJudge


      DarrellFarley,aVirginiainm ateproceedingpro r ,com menced thisaction pttrsuantto 42

U.S.C.j 1983 againstmore than 30 officials and employees ofthe Virginia Department of
Corrections (ççVDOC'') and one of its prison facilities, Buckingham Correctional Center
(;%BKCC''). The courtconditionally filed Farley'scomplaint,advised him thatthe nmended
complaintCtfailed to cormectany defendantto theconductofwllich he complained''and did not

complywithRules8and10oftheFederalRulesofCivilProcedlzre,bothofwhichthecourtquoied

in theorder. (Order!2,EECF No.201). Accordingly,the courtrequired Farley to fileanew
pleading thatwould supporthisclaim s(twith specific actscom mittedby specificdefendants.''1d.

Thecourtnotiûed Farley thatthenm ended complaint

       m ustbe a new pleading thatstands by itselfw ithout reference to a com plaint,
       attachm ents,oram endm entsalreàdy filed.Plaintifr sfilingsto datew illnotbe
                                                ,

       considered by the court and should not be referenced by plaintiff in the
       proposed am ended com plaint.The courtrequiresplaintiff'sproposed am endm ent
       to confonn to theFederalRulesofCivilProcedm e8 and 10.A key copponentof
       a civil com plaint is çCa short and plain statem ent of the claim show ing that the
       pleader is entitled to relief.''Fed.R.Civ.P.8(a)(2) (emphasis added).This
       provision requires thata civilplaintiffm uststate notonly the legalconclusion that
       he believeshe can prove againstthe defendant,butalso m uststate factsEsshow ing''
       whatthedefendantdid thatallegedly violatesplaintiffsrights....FAILURE TO
       AM END THE COM PLAINT W ITHIN FOURTEEN (14)DAYS FROM THE
        DATE OF THIS ORDER TO CO RRECT THE NOTED DEFICIENCIES,
        SHALLRESULTINDISG SSALOFTHECOMPLAINT.
ld.at2-3.

       In responsetothe court'sorder,Farley filed an amended com plaint,nam ingm orethan 30

prison officials as defendants,plus 11 Jolm Doe defendants. In it,he presents eightnllmbered

claims,alleging (1)sexualassaultby John Does 1through 11;(2)sexualassaultby Elizabeth
Thornton;(3)breachofdutytoprotectbythenameddefendants;(4)violationofGenderM otivated
CrimesActby thenamed defendants;(5)failureto adhere/adoptagrievanceprocedureby the
nnmeddefendants:(6)retaliationbythenameddefendantsforFarley'sreportingunconstitutional
conduct;(7)denialofairconditioningbythenameddefendants;and (8)being subjectedto poor
air quality by the nnm ed defendants. The nm ended com plaint does not describe w ith any

particularity any action involving Farley by individual defendants,including the John D oes,on

any particulardate. The documentstateslegalconclusionswith no factualallegationsto support

thoseconclusions.Thus,Farley hasnotcomplied with thecourt'sorder. Specifically,hehasnot

provided suffk ientdetailsabouthisclaim sto allow any defendanttorespond,despitethecourt's

expressdirection to provide such details. See BellAtl.Com .v.Twom bly,550 U .S.544,555

(2007)(notingthatcomplaintmustgivedefendantstifairnoticeofwhatgplaintiff's)claimgsarej
andthegrotmdsuponwhichgthey)restg)'')(citationomitted).Thus,Farleyhasnotcompliedwith
the court's order.l A ccordingly, Iw illsum m arily dism iss this case. Because it is possible for

Farley to cùrethe pleading'sdeficienciesand continuethe litigation in a future,separate action,


        ! Additionally,Farley'samendedcomplaint,likehisinitialcomplaint,attemptstojoin unrelated claims
againsttm related defendants in an omnibuspleadingthatiscompleteiy inconsistentw ith the FederalRulesofCivil
Procedlzre.SeeFed.R.Civ.P.18,20.Farleysimply cannotpursuein onelawsuitevely legalclaim thathemay have
againstprison officialsoverthecourseofhiscriminalsentence.
                                                   -
                                                       2-
thedismissalwillbewithoutprejudice.See,e.g.,Domino SugarCop .v.SuaarW orkersLocal
Union 392,16F.3d1064,1066-67(4thCir.1993).Anappropriateorderwillenterthisday.
       The derk willsend a copy ofthismemorandum opinion and the accom panying orderto

the plaintiff.

       ENTERED this        day ofJuly,2019.



                                          NI R UNITED STATESDISTRICT JUDGE




                                         -   3-
